Title: Treasury Department Warrant No. 1, [13 September 1789]
From: Hamilton, Alexander,Treasury Department
To: 



[New York, September 13, 1789]

To the President, Directors & Company of the Bank of New York.
Pay to Samuel Meredith Treasurer of the United States, or Order, the Sum of Twenty thousand Dollars; being the Amount of a Loan agreed to be made by the said Bank to the Secretary at War, in pursuance of an Appropriation made by an Act of Congress of the twentieth day of August 1789: for which this shall be your Warrant.
Given under my Hand andthe Seal of the Treasury on thethirteenth day of September 1789

Alexander HamiltonSecretary of the Treasury
Countersigned by Ns. Eveleigh Comptr.

